UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-2184



LUKE ALLEN, State Bureau of Investigation,

                                               Plaintiff - Appellant,

          versus


GERALD SEWYER, Detective, Moore County Police
Department; ELAINE TURBAVILLE, SBI Agent,
North Carolina State Bureau of Investigation;
TIM THOMPSON, Deputy Sheriff, Richmond County
Sheriff’s Department; LINDA JAYNE STOWERS,
Court Appointed Counsel; JOHN KEANE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00396-JAB)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luke Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Luke Allen appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 42

U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B)

(2000).   We have reviewed the record and find that Allen’s action

is barred by the three-year statute of limitations applicable to

prisoner civil rights claims arising in North Carolina.            See N.C.

Gen. Stat. § 1-52(5) (LexisNexis 2005); Brooks v. City of Winston-

Salem, 85 F.3d 178, 181 (4th Cir. 1996).           Accordingly, we affirm.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -